Citation Nr: 0816163	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-34 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1977.

The veteran's July 1983 claim for entitlement to service 
connection for a bilateral knee disorder was denied in an 
unappealed January 30, 1984, rating decision.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claim to 
reopen a claim for service connection for a bilateral knee 
disorder because no new and material evidence had been 
submitted in support of the veteran's claim.  The veteran 
disagreed and timely appealed.

In March 2008, the veteran, his wife and his representative 
presented evidence and testimony at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.

Issues not on appeal

In a January 2008 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
back condition.  The record does not indicate the veteran has 
disagreed with that decision.  Thus, the issue is not in 
appellate status, and will be discussed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].



FINDINGS OF FACT

1.  In an unappealed January 1984 rating decision, the RO 
denied the veteran's claim for service connection for a 
bilateral knee disorder.

2.  Evidence submitted since the January 1984 rating decision 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for a bilateral knee 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has sought service connection for a bilateral 
knee disorder.  As noted in the Introduction, the last final 
denial was in an unappealed January 1984 rating decision. 

In such circumstances, the Board must first determine whether 
new and material evidence has been submitted before reopening 
the claim and adjudicating it on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for claim, 
making RO determination in that regard irrelevant.]  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].  Before deciding the 
issue, the Board will address certain preliminary matters.

Duties to notify and assist

Upon receipt of a substantially complete application, VA must 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim. The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial. After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal of whether the veteran submitted new and 
material evidence.

In this case, the veteran was told in a letter dated December 
2003 that he was notified in a January 30, 1984, letter of 
the denial of his previous claim for service connection.  He 
was further informed that the January 1984 was unappealed and 
was final, and that he needed to submit new and material 
evidence in order for the RO to reconsider his claim.  The 
letter further informed the veteran of the definition of 
"new" and "material" evidence.  The Board notes that the 
language used in the letter substantially follows the 
regulatory language of 38 C.F.R. § 3.156.  See the Relevant 
law and regulations section below.  Therefore, the Board 
finds that the notice provided the veteran complies with the 
requirements of Kent.

With regard to other notice, the December 2003 letter 
informed the veteran of the typical kinds of evidence that 
could be used to support the claim, such as medical records, 
a statement from his doctor, his statements and statements of 
others who could observe his symptoms.  The veteran was also 
informed that VA would provide a medical examination if it 
was deemed necessary to substantiate his claim, and that VA 
would obtain records such as records held by Federal 
agencies, including service records and VA medical records, 
employment records, and private medical records so long as he 
provided sufficient information to allow VA to obtain them.

A January 2006 letter told the veteran that if he had any 
additional information or evidence to send it to VA or tell 
them about it. In essence, the veteran was asked to "give us 
everything you've got", in compliance with 38 C.F.R. § 
3.159(b)(1). See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim. Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was specifically informed of elements (1), (2) 
and (3) in the December 2003 letter, and was specifically 
informed of elements (4) and (5) in a letter dated November 
2006.

The VA's statutory duty to assist a claimant in the 
development of a previous finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence. See 38 U.S.C.A. § 
5103A (West 2002). In this case, it appears that the RO, 
although not specifically reopening the claim, in fact 
handled it on a de novo basis, to include full development of 
the evidentiary record.  Specifically, the RO has obtained 
the veteran's service medical records and post-service 
medical examination and treatment records.  The veteran has 
been accorded several VA medical examinations.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted above, the veteran appeared before the 
undersigned VLJ and presented evidence and argument in 
support of his claim.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Finality/new and material evidence

In general, unappealed decisions of the agency of original 
jurisdiction are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in November 2003, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims. First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material. If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled. See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

For reasons provided below, the Board finds that the veteran 
has submitted sufficient evidence which serves to reopen his 
previously denied claim of entitlement to service connection 
for a bilateral knee disorder.  That claim is being remanded 
to the agency of original jurisdiction so that additional 
evidentiary development may be completed.

The "old" evidence

At the time of the January 1984 rating decision, the record 
included the veteran's service medical records (SMR), a 
December 1983 VA orthopedic consult report, a December 1983 
x-ray report, the veteran's DD-214 form, and the veteran's 
claim.

The January 1984 rating decision

The January 1984 rating decision reviewed the veteran's SMR 
and determined that the veteran's claimed injuries to 
bilateral knees was not shown by the evidence.  In essence, 
the veteran's claim was denied because there was no evidence 
of a knee injury during service.  The Board further notes 
that the December 1983 medical examination report indicated 
the veteran's knees were normal.  Thus, using the criteria of 
Hickson, the veteran's claim was denied on elements (1) and 
(2).



Newly submitted evidence

The veteran submitted a September 1999 medical report of Dr. 
K.R., M.D., who diagnosed the veteran with degenerative joint 
disease of the left knee and synovitis of the right knee.  In 
addition, the veteran submitted the statements of M.W. and 
the veteran's spouse who indicated the veteran complained of 
knee pain during service, and, according to the veteran's 
wife, sought medical treatment for knee pain from the time of 
his discharge.  The veteran and his wife have also testified 
that the veteran sought medical treatment for the knee pain 
he experienced during service and after service.  See hearing 
transcripts at pages 5 and 13.

Discussion

The Board, following the Court's guidance in Justus, supra, 
finds that there is new evidence of a current disability and 
evidence that the veteran had a bilateral knee condition 
during service.  The Board wishes to make clear that such 
evidence, although adequate for limited purposes of reopening 
the claim, may not be sufficient to allow a grant of the 
benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed.Cir. 1998).  For the reasons explained in the remand 
section below, the Board finds that additional development of 
the claim is necessary before the Board may proceed to a 
decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a bilateral knee 
disorder is reopened; to this extent only, the appeal is 
allowed.

REMAND

The Board observes that the veteran's SMR documents that the 
veteran complained of knee pain as early as June 23, 1976, 
and was seen for complaints of persistent knee pain in 
September and October 1977, and on two occasions in December 
1977.  The veteran was diagnosed during service with 
chondromalacia NCD [not considered disqualifying] during 
service by a Navy medical officer.  Thus, Hickson element (2) 
is arguably satisfied.

Although the veteran's claim of entitlement to service 
connection for a bilateral knee condition has been reopened, 
certain matters remain unclear.  First, the September 1999 
medical evidence indicates that the veteran had degenerative 
joint disease of the left knee and synovitis with effusion of 
the left knee.  Additionally, a June 2003 MRI of the 
veteran's left knee indicates a tear of the medial meniscus, 
moderate joint effusion, degenerative osteophytes and "grade 
I-II chondromalacia, both facets patella."  In contrast, 
June and July 2007 physical examinations show that the 
veteran's knees were essentially normal, but that injections 
were provided for "mild B/L [bilateral] knee OA 
[osteoarthritis].  It thus appears that there is a current 
bilateral knee condition, but it is unclear exactly what that 
condition is.  In any case, Hickson element (1) appears to be 
arguably met.

Second, in light of the veteran's and his wife's testimony as 
to the chronicity of the veteran's knee condition, questions 
arise that require the expertise of a medical practitioner, 
to include whether the condition diagnosed during service - 
chondromalacia - is as likely as not related to the post-
service complaints of pain evidenced by the veteran's 
testimony.  Third, there is no medical opinion connecting the 
in-service diagnosis with the current condition.  

As noted above, the duty to assist does not engage until the 
veteran's claim is reopened.  Now that the claim is reopened, 
VA's duty to assist the veteran in developing his claim 
imposes a duty to provide medical evaluation of his claimed 
disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the VA must provide a VA medical examination in 
service connection claims when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  The Board finds 
that all McLendon criteria are met in this case.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded a 
medical examination by a medical 
practitioner who should determine the 
nature and degree of any bilateral knee 
disorder the veteran may manifest.  The 
examiner should review the veteran's claim 
folder, specifically including this Remand.  
The examiner should express an opinion 
whether it is likely as not that the 
veteran's current knee condition is related 
to the knee condition diagnosed during 
service.  Any appropriate diagnostic 
testing, including radiographic studies, 
should be undertaken, if deemed to be 
necessary by the examiner.  The report of 
the examination should be associated with 
the veteran's VA claims folder.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for a bilateral knee 
disorder. If the benefits sought on appeal 
remain denied, in whole or in part, VBA 
should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response. 
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



